       Case 3:16-md-02741-VC Document 13713 Filed 09/15/21 Page 1 of 5




John L. Ackley
SHOOK, HARDY & BACON L.L.P.
Texas Bar No. 24108036
JPMorgan Chase Tower
600 Travis Street, Suite 3400
Houston, Texas 77002-2926
Telephone: 713-227-8008
Fax: 713-227-9508
jackley@shb.com

Attorney for Defendant,
MONSANTO COMPANY

                          UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA



   IN RE: ROUNDUP PRODUCTS                            MDL No. 2741
   LIABILITY LITIGATION                               Case No. 3:16-md-02741-VC


   This document relates to:


   Lena Bradshaw, Cause No. 3:19-cv-06571-VC
   (N.D. Cal)

   Samuel Brown, Cause No. 3:19-cv-04418-VC
   (N.D. Cal)

   Walter Craig, Cause No. 3:20-06660-VC
   (N.D. Cal)

   Carrie Dula, Cause No. 3:20-cv-00654-VC
   (N.D. Cal)

   Florentina Guzman, Cause No. 3:19-cv-04479-VC
   (N.D. Cal)

   Edward Perkowski, Cause No. 3:21-cv-03418-VC
   (N.D. Cal)

   J.P. Stewart, Cause No. 3:20-cv-02415-VC
   (N.D. Cal)

   Nina Stewart, Cause No. 3:20-cv-00643-VC
   (N.D. Cal)



     Defendant’s Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
        Case 3:16-md-02741-VC Document 13713 Filed 09/15/21 Page 2 of 5



     Brandi Hodgson Troxel, Cause No. 3:21-cv-01215-VC
     (N.D. Cal)

     Susan Voke, Cause No. 3:20-cv-00742-VC
     (N.D. Cal)

     Frieda Giannone, Cause No. 3:19-cv-04922-VC
     (N.D. Cal)




    MONSANTO’S AMENDED MOTION TO DISMISS WITH PREJUDICE FOR FAILURE
                   TO SUBMIT A PLAINTIFF FACT SHEET
        Defendant (“Monsanto”) files this Amended Motion to Dismiss with Prejudice for Failure to

Submit a Plaintiff Fact Sheet (“PFS”). Pretrial Order 50 (ECF Doc. 1883) requires each Plaintiff to

submit a completed PFS, either through the MDL Centrality system or to Brown Greer directly.

According to the order, Group 3 plaintiffs were required to submit a PFS within 119 days of

September 26, 2018, and Group 4 plaintiffs were required to submit a PFS within 91 days from the

date of transfer into the MDL. Additionally, PTO 50 states that if a Plaintiff does not submit a

completed PFS within the time specified, Monsanto must give notice to plaintiff’s counsel and Lead

Counsel identifying the overdue PFS and provide plaintiff seven days in which to submit the PFS. If

Monsanto has not received a completed PFS within seven days after serving Plaintiff with the notice,

Monsanto may move the Court for an Order dismissing the Complaint with prejudice. Indeed, this

Court has previously “dismissed with prejudice for failure to prosecute” plaintiffs who have failed to

submit PFSs in accordance with the Court’s orders.

        The Plaintiffs identified below failed to submit any PFS whatsoever to date, and Monsanto

notified each Plaintiff that a PFS had not been submitted.1




1
  Moreover, Monsanto has provided each of these Plaintiffs with a copy of Pretrial Order 50 prior
to filing this Motion.
                                              2

       Defendant’s Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
        Case 3:16-md-02741-VC Document 13713 Filed 09/15/21 Page 3 of 5




                                                                                        Letter to
                                                                                        Plaintiff's
      Case               Plaintiff            Case Number           PFS Due Date         Counsel
    Bradley, H        Bradshaw, Lena                                  8/14/2019
                                            3:19-cv-06571-VC                             9/1/2021
      Brown           Brown, Samuel         3:19-cv-04418-VC          10/28/2019         9/1/2021
      Craig            Craig, Walter                                  12/21/2020
                                              3:20-06660-VC                              9/1/2021
  Schumacher et         Dula, Carrie                                  10/14/2019
       al                                   3:20-cv-00654-VC                             9/1/2021
     Guzman         Guzman, Florentina      3:19-cv-04479-VC          10/28/2019         9/1/2021
    Frederick        Perkowski, Judy                                  7/30/2021

                       [o.b.o. Edward
                         Perkowski]        3:21-cv-03418-VC                              9/1/2021
      Poteet            Poteet, Izora       3:20-cv-02415-VC           7/3/2020

                       [Estate of J.P.
                         Stewart]                                                        9/1/2021
  Schumacher et        Stewart, Nina                                  10/14/2019
       al                                   3:20-cv-00643-VC                             9/1/2021
     Troxel            Troxel, Brandi                                 5/18/2021
                         Hodgson            3:21-cv-01215-VC                             9/1/2021
      Voke              Voke, Susan                                   10/14/2019


                                            3:20-cv-00742-VC                             9/1/2021
      Payes            Zimmer, Betty                                   8/8/2019

                       [o.b.o. Frieda
                        Giannone]           3:19-cv-04922-VC                             9/1/2021



The Notice of Failure to Submit a PFS is attached as follows:


      Exhibit                                           Description
      Exhibit 1         Letters sent to Plaintiff’s Counsel

      Exhibit 2         Letters sent to Plaintiff’s Leadership Counsel


        The Plaintiffs listed above have not replied to the Notice of Failure to Submit a PFS, and have

not submitted PFSs. Therefore, Monsanto respectfully requests that the Court enter an Order

dismissing these Plaintiffs’ cases, listed above, with prejudice.

                                                   3

      Defendant’s Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
        Case 3:16-md-02741-VC Document 13713 Filed 09/15/21 Page 4 of 5




                                         Conclusion
       For the foregoing reasons, Monsanto respectfully requests that the Court dismiss the above

captioned cases with prejudice for failure to submit a PFS.


Dated: September 15, 2021

                                              Respectfully submitted,

                                              SHOOK, HARDY & BACON L.L.P.

                                              By: /s/ John L. Ackley
                                                   John L. Ackley
                                                   Texas Bar No. 24108036
                                                   E-mail: jackley@shb.com
                                                   600 Travis, Suite 3400
                                                   Houston, Texas 77002-2926
                                                   Telephone: 713-227-8008
                                                   Fax: 713-227-9508

                                              Attorney for Defendant,
                                              MONSANTO COMPANY




                                                  4

      Defendant’s Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
    Case 3:16-md-02741-VC Document 13713 Filed 09/15/21 Page 5 of 5




                                  CERTIFICATE OF SERVICE

        I, John Ackley, hereby certify that on September 15, 2021, the foregoing document was

filed via the Court’s CM/ECF system, which will automatically serve and send email notification

of such filing to all registered attorneys of record.


                                                    /s/ John L. Ackley
                                                    John L. Ackley




                                                   5

      Defendant’s Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
